DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments submitted 2/10/22 have been fully and carefully considered.
The claim rejections under 35 USC 112(b) are withdrawn in view of applicant’s amendments to the claims.
With regard to the arguments pertaining to the claim rejections over 35 USC 103 over Young (US 4,838,184) (see arguments pages 10-14) regarding independent claims 18 and 1, regarding the pressure, these have been considered however are moot as applicant’s amendments necessitated new grounds of rejection, necessitated by amendment.
Applicant has amended subject matter of claim 16, previously indicated as allowable, into claim 10, therefore claim 10 and its dependents are found allowable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curlett et al (US 2012/0247942).
With regard to claim 1, Curlett teaches a wastewater processing method (see title, abstract), comprising the steps of: introducing wastewater via distributors 74, 76 into an upper region of a chamber 110 (see Figs 1-4A and C2:L61-66); introducing hot air into a lower region of the chamber 110 through flue 117 the hot air from a burner 90 mixture of fuel and air combustion mixture with excess air supplied (see Figs 1-4A, [0102,0108-0110,0132]), where the upwardly flowing hot air vaporizes a substantial portion of the wastewater as the wastewater moves downward through the chamber (see Fs 1-4A, [0104]); and venting the vaporized portion of the wastewater to atmosphere (via top outlet of chamber 110, see Figs 1-4A abstract, [0002,0104]), Curlett teaches that minimal pressure drop across the chamber 110 packing 114/113 is desired [0140-0142].
However Curlett is silent to wherein the chamber is at substantially atmospheric pressure, however Curlett notes that the evaporated air might be vented directly to atmosphere (abstract, [0002,0104], and that minimal pressure drop across the chamber is desired [0141]. Therefore while not explicitly teaching the pressure of the evaporation chamber, Curlett strongly suggests minimal pressure drop and venting directly to atmosphere, therefore absent a disclosure of higher pressures in the 
With regard to claim 5, Curlett teaches burner 90 adapted to burn multiple types of fuel (diesel burner, engine, see Fig 4 [0109-0113]).

With regard to claim 18, Curlett teaches a wastewater processing method (see title, abstract), comprising the steps of: introducing wastewater via wastewater introduction ports as distributors 74, 76 into an upper region of a chamber 110 (see Figs 1-4A and C2:L61-66); introducing heat via hot air into a lower region of the chamber 110 through flue 117 the hot air from a burner 90 mixture of fuel and air combustion mixture with excess air supplied (see Figs 1-4A, [0102,0108-0110,0132]), where the upwardly flowing hot air vaporizes a substantial portion of the wastewater as the wastewater moves downward through the chamber (see Fs 1-4A, [0104]); and venting the vaporized portion of the wastewater to atmosphere (via top outlet of chamber 110, see Figs 1-4A abstract, [0002,0104]), Curlett teaches that minimal pressure drop across the chamber 110 packing 114/113 is desired [0140-0142].
However Curlett is silent to wherein the chamber is at substantially atmospheric pressure, however Curlett notes that the evaporated air might be vented directly to atmosphere (abstract, [0002,0104], and that minimal pressure drop across the chamber is desired [0141]. Therefore while not explicitly teaching the maintain of the pressure of the evaporation chamber, Curlett strongly suggests minimal pressure drop and venting directly to atmosphere, therefore absent a disclosure of higher pressures in the evaporation chamber, the skilled artisan would expect operation of the evaporation chamber to be maintained at substantially at atmospheric pressure.

Claims 2-4, 8-9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curlett et al (US 2012/0247942) as applied above and further in combination with Harmoning et al (US 5,207,869), with/without evidence from Kaplan et al (US 2016/0045841).
With regard to claims 2 and 19, Curlett teaches all limitations as set forth above, including drain port 36 for removing concentrate (see Fig), however Curlett does not teach the drain port is connected to a wastewater collection tank through a first fluid connection that includes a first pump; and the wastewater collection tank is connected to the wastewater introduction port through a second fluid connection that includes a second pump; the method further comprising the steps of: detecting a level of liquid in the lower region of the chamber; and selectively controlling the first pump and the second pump to recirculate wastewater between the wastewater collection tank and the chamber at least in part as a function of the level of liquid detected.
However, as has been now acknowledged, it is notoriously well known in a continuous process to include tanks to allow a storage buffer for the continuous process and storage for changes in the operation and therefore it would be obvious to use a buffer storage tank for the recirculating wastewater.
Harmoning teaches wastewater collection tank 36 comprising first pump 30 that connects to wastewater introduction port 16, second fluid pump 26 connection to a drain port of wastewater collection tank 36 both associated with controller 24 that senses level in wastewater collection tank 36 via sensors 42/54/56 and selectively controls the pumps as a result (see Fig 3, Col. 3, ln. 32 through Col. 4, ln. 22). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Curlett in light of Harmoning to allow better control of wastewater evaporation and circulation through the system of Young, without losing level in the evaporation 
With regard to claim 3, the exact flow rates would be determined by operations of scale, therefore depending upon the amount of leachate and size of landfill the system of Curlett is designed to treat the introduction rates would be determined through optimization based upon application size, and scalability of the method of Young would be obvious to one having ordinary skill in the art.
With regard to claim 4, as the air entering the chamber 110 of Curlett interacts with liquid collecting in bottom of evaporator chamber 110 (see Curlett Figs 1-4A).
With regard to claim 8-9, Curlett teaches all limitations as set forth above, however Curlett does not teach the lower region is separated from the upper region by a substrate through which air can flow; and a plurality of pall rings rests on the substrate.
Harmoning teaches wastewater is introduced into evaporator compartment 12 via inlet pipe 16, which is sprayed via 44 into a packing 46 supported by substrate 48, counter current to downwardly flowing wastewater a blower 20 is used to force air and increase evaporation of downwardly flowing wastewater (see Fig 2-3; Col. 2, ln. 53 through Col. 3, ln. 8); the packing is Actifil Bioring, or “conventional packing material” or “other packing material” (See Col. 2, ln. 53-62); other notoriously well-known packing materials include Pall rings, which are commonly well-known to be manufactured as stainless steel and cylindrical in shape (see Kaplan [0177]).
It would have been obvious to one having ordinary skill in the art to modify Curlett in light of Harmoning to include an air blower to increase air flow rates through the packings of Curlett because Harmoning teaches this desirably increases the evaporation rate of water in the packing and therefore improves the system evaporation and concentration rates.
Claims 6-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curlett et al (US 2012/0247942), as applied above and further in combination with Young (US 4,838,184).

Young teaches a method of processing wastewater (landfill leachate, see title, abstract), the method comprising the steps of: collecting a batch of wastewater in line 34 (see Fig, C2:L61-63); exposing the batch of wastewater to heat (from burner, See fig and C2:L41 through C3:L16); vaporizing a first portion of the batch of wastewater to form a first vapor (to line 43, See fig and C2:L41 through C3:L16); combining un-vaporized water from the first portion, via line 36/40, and additional wastewater from the batch, via line 34, to create a second portion of the batch of wastewater (see Fig and C2:L41 through C3:L16); and vaporizing at least part of the second portion of the batch of wastewater by exposing the second portion to heat to create a second vapor (as the cycle is continuous , in operation the recirculated portion would form this second vapor, see Fig and C2:L41 through C3:L16; C4:L22-31); Young further teaches the hot air from burner 18 travels through downcomer tube 28 to lower region of chamber 30 and then travels upwards through outer wall of the burner tube where unevaporated wastewater collects in bottom of chamber (see Fig, C2:L41-C3:L16), and, as is now recognized it, is notoriously well known to construct evaporators of metals, such as steel, to withstand burner/evaporator temperatures and resist corrosion of wastewater.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Curlett in light of Young to alter the combustion gas and air introduction location from below to above, via a central downcomer pipe as taught by Young, because the position of the inlet gas may be different depending on the operating situation and therefore adaptable .
Allowable Subject Matter
Claims 10-13, 15 and 17 are allowed.
The following is a statement of reasons for allowability:  With regard to claim 10, the prior art does not teach or fairly suggest the claimed method of processing wastewater, the method comprising the steps of: collecting a batch of wastewater; exposing the batch of wastewater to heat at approximately atmospheric pressure; vaporizing a first portion of the batch of wastewater to form a first vapor; combining un-vaporized water from the first portion and additional wastewater from the batch to create a second portion of the batch of wastewater; and vaporizing at least part of the second portion of the batch of wastewater by exposing the second portion to heat at approximately atmospheric pressure to create a second vapor; measuring a concentration of waste of the second portion of the batch of wastewater, wherein the waste includes one or more of dissolved solids, suspended solids, and volatile organic compounds; comparing the concentration of waste with a predetermined acceptable concentration of waste; and disposing of the second portion of the batch of wastewater if the concentration of waste is equal to or greater than the predetermined acceptable concentration of waste.
Young (US 4,838,184) as previously applied, is regarded as the closest relevant prior art. Young teaches removing a slipstream of concentrate in each step via line 42 (see Fig), and therefore does not teach separately ; measuring a concentration of waste of the second portion of the batch of wastewater, wherein the waste includes one or more of dissolved solids, suspended solids, and volatile organic compounds; comparing the concentration of waste with a predetermined acceptable concentration of 
Curlett et al (US 2012/0247942), as relied upon, teaches a wastewater processing method (see title, abstract), comprising the steps of: introducing wastewater via wastewater introduction ports as distributors 74, 76 into an upper region of a chamber 110 (see Figs 1-4A and C2:L61-66); introducing heat via hot air into a lower region of the chamber 110 through flue 117 the hot air from a burner 90 mixture of fuel and air combustion mixture with excess air supplied (see Figs 1-4A, [0102,0108-0110,0132]), where the upwardly flowing hot air vaporizes a substantial portion of the wastewater as the wastewater moves downward through the chamber (see Fs 1-4A, [0104]); and venting the vaporized portion of the wastewater to atmosphere (via top outlet of chamber 110, see Figs 1-4A abstract, [0002,0104]), Curlett teaches that minimal pressure drop across the chamber 110 packing 114/113 is desired [0140-0142], however does not teach measuring a concentration of waste of the second portion of the batch of wastewater, wherein the waste includes one or more of dissolved solids, suspended solids, and volatile organic compounds; comparing the concentration of waste with a predetermined acceptable concentration of waste; and disposing of the second portion of the batch of wastewater if the concentration of waste is equal to or greater than the predetermined acceptable concentration of waste.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772